Citation Nr: 0921689	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  05-12 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. McKenzie, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1970 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for PTSD.  The Veteran submitted a notice of 
disagreement with the denial of service connection for PTSD 
in April 2004 and perfected his appeal in April 2005.

The Veteran participated in a Travel Board hearing with the 
undersigned Veterans Law Judge in July 2006.  A transcript of 
this proceeding has been associated with the Veteran's claims 
file. 

The Board previously remanded this claim in March 2007 for 
additional development.  Finally, the Board notes that the 
Veteran was treated for depression in service and has a 
current diagnosis of major depressive disorder.  This issue 
is REFERRED back to the RO for appropriate action.  See 
Clemons v. Shinseki, 
23 Vet. App. 1, 5-7 (2009).


REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the Veteran's 
claim.  While the Board is cognizant that the Veteran's claim 
has been in appellate status since 2005 and remanded 
previously, the Board assures the Veteran that the current 
remand is necessary for a full and fair adjudication of his 
claim.

In reviewing the Veteran's claims file, the Board notes that 
the Veteran is now receiving Social Security Administration 
(SSA) disability payments.  Pursuant to Littke v. Derwinski, 
1 Vet. App. 90 (1990), the RO must obtain all records 
associated with such determination.  The RO requested records 
from the SSA that were used to determine the Veteran's 
eligibility for benefits.  The SSA responded that the 
Veteran's records were missing.  Although the SSA was unable 
to locate the Veteran's records, he clearly has records in 
his possession as he submitted his own copies of SSA records 
to the RO in April 2009.  The Veteran has not been asked to 
submit copies of these records, and the AMC should request 
any SSA records in his possession.  

Accordingly, the issue on appeal is REMANDED for the 
following action:

1.  The RO/AMC should send a letter to 
the Veteran informing him that the SSA 
was unable to locate his records and 
request that he submit to the RO any 
evidence in his possession regarding his 
SSA claim and the award of SSA benefits, 
to specifically include copies of medical 
records considered by SSA in reaching its 
decision on his claim, as well as any 
pertinent treatment records.

2.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the paragraph 
above, the claim of entitlement to 
service connection for PTSD should be 
readjudicated.  If the claim remains 
denied, a SSOC should be provided to the 
Veteran and his representative.  After 
they have had an adequate opportunity to 
respond, this issue should be returned to 
the Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 
12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2008).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2008).

